NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SILVIA CRISTINA ESCALANTE-CRUZ;                  No.   17-70466
et al.,
                                                 Agency Nos.      A206-847-851
                Petitioners,                                      A206-847-852

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Silvia Cristina Escalante-Cruz and her son, natives and citizens of Honduras,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review questions of

law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to

the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The agency did not err in finding that petitioners failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence supports the agency’s

determination that the harm petitioners experienced and fear in Honduras has no

nexus to a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, petitioners’ asylum and withholding of removal claims fail.

                                          2                                    17-70466
      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not that they would be tortured by

or with the consent or acquiescence of the government of Honduras. See Garcia-

Milian, 755 F.3d at 1033-35 (concluding that petitioner did not establish the

necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED.




                                            3                                   17-70466